Citation Nr: 1714658	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-06 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to an increased disability rating for status post stress fracture first metatarsal right foot.   


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1985 to January 1986 and on active duty from December 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by multiple Department of Veterans Affairs (VA) Regional Offices (ROs).

The Veteran testified at a November 2016 Board hearing before the undersigned Veterans Law Judge (VLJ) in Phoenix, Arizona.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With respect to the foot increased rating claim, in November 2016, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal was requested.






CONCLUSION OF LAW

With respect to the foot increased rating claim, the criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  With respect to the foot increased rating claim, the Veteran and her representative have withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Specifically, at the November 2016 Board hearing, this issue was withdrawn.  See November 2016 Board Hearing Transcript, page 2.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal is dismissed with respect to the foot increased rating claim.


REMAND

The Veteran was afforded a VA examination in January 2007 for her low back claim on appeal.  An opinion was provided that stated: 

The [V]eteran does have a low back pain, but this started in 1992 with no specific injury, after the military service.  She rep[o]rted that she was not seen during the military service for the low back pain.  The [V]eteran did have a stress fracture of the left femur, but evidently this is all healed.  She had bone density examination with no osteopenia.  The latest x-ray of the hip was also reported to be normal.  Therefore, in conclusion, the [V]eteran's lumbar radiculitis with minimal degenerative changes to the lumbar spine is not likely related to the status post left femoral trochanteric stress fracture with bursitis.

Initially, this opinion is problematic in that it does not sufficiently address the issue of secondary service connection, specifically as to the concept of aggravation.  The United States Court of Appeals for Veterans Claims has held that the use of the words "related to" is not sufficient for an opinion to address the question of aggravation in a secondary service connection context.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  As such, remand is required for a new VA examination and opinion that addresses secondary service connection, as outlined further in the remand directives below.

In addition, the Board notes that the portion of the January 2007 VA opinion addressing secondary service connection focused only on the Veteran's service-connected status post left femur trochanteric stress fracture with bursitis.  The Veteran was also service connected for status post stress fracture first metatarsal right foot and subsequent to the January 2007 VA opinion, she was also granted entitlement to service connection for a right hip disability (characterized as right hip trochanteric bursitis with limitation of extension, flexion and abduction of the thigh).  On remand, the requested secondary service connection opinion must consider all of the Veteran's service-connected disabilities.  In this regard, a November 2006 buddy statement from M.M., who noted that she had been a nurse for more than twenty years and had known the Veteran for three and a half years, stated that:

Watching [the Veteran] walk now I can understand the limping and the documented leg discrepancy.  When a normal gait pattern is interrupted the entire body shifts to take up the slack.  The limping due to the left hip pain causes more stress on the right hip, thus causing more stress on the right knee, with an already injured right foot.  It is clear to see how [the Veteran's] body has had a snowball effect from one injured left hip.  [The Veteran] has been complaining of right hip and knee pain along with constant back pain since I have known her.

Stress on the body trunk leads to stress on the spine.  Stress on the spine can cause bulging discs, muscle weakness, annular tears and many other problems.

In addition to this statement, other evidence of record referenced an altered gait and a leg length discrepancy.  This included the VLJ's competent observation at the November 2016 Board hearing that the Veteran "walked into the room, not with a normal gait, has a cane" and the Veteran's testimony that her left leg was shorter than the right.  See November 2016 Board Hearing Transcript, pages 7-8.  The examiner's attention on remand will be directed to the issues of an altered gait and a leg length discrepancy.

Also, the Veteran stated at the November 2016 Board hearing that she injured her back in an in-service incident where she fell while coming down a hill and that she sought treatment for her lumbar spine during service.  See November 2016 Board Hearing Transcript, pages 5-7.  In this regard, a September 1985 service treatment record (STR) referenced the Veteran as falling while running and then someone falling on top of her that morning and that she was complaining of a head injury and right hip, left hand and right elbow abrasions.  The Veteran's contention was not addressed by the January 2007 VA opinion and therefore while on remand, a new opinion as to direct service connection must also be provided, as outlined further in the remand directives below.

Also, while on remand, all outstanding VA treatment records must be obtained.  In this regard, the Veteran reported in a November 2006 statement that she had been treated at the VA Medical Center (VAMC) in Columbus, Ohio.  The only record from this facility that appear to be of record was submitted by the Veteran and is a one page summary document dated in March 1992 that stated that she was being treated for left hip bursitis.  Records from this time period and related to the left hip may be relevant to the claim on appeal.  It does not appear that the Veteran has specifically identified a time frame as to her treatment at the Columbus VAMC, but an August 1999 VA treatment note from an Arizona facility referenced the Veteran as recently moving from Ohio and a December 1998 VA treatment note from the same Arizona facility referenced the Veteran as being new to the VA.  As such, all records (to include copies of hard copy paper records) from the Columbus, Ohio VAMC dated prior to 1999 must be obtained.   

Finally, at the November 2016 Board hearing, as referenced, the Veteran stated that she sought treatment for her lumbar spine during service.  In addition, her representative stated that "[t]his is the evidence that 7 November 1985 is that we actually have evidence showing that she was treated for back pain."  It is not clear as to what record the representative was referencing and whether such record is currently of record, as while there are STRs dated November 7, 1985 of record, they do not appear to reference treatment for back pain.  As such, on remand, the Veteran should be requested to submit the November 7, 1985 STR referenced at the November 2016 Board hearing that reportedly identified treatment for back pain.  
   
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran (or her representative) submit the November 7, 1985 STR referenced at the November 2016 Board hearing that reportedly identified treatment for back pain.

2.  Obtain all outstanding VA treatment records.  This specifically includes from the Southern Arizona Health Care System from May 2016 and all records (to include copies of hard copy paper records) from the Columbus, Ohio VAMC facility dated prior to 1999.

3.  Afford the Veteran a VA examination with respect to her low back disability claim.  

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any low back disability during the appeal period is due to or caused by the Veteran's service-connected disabilities, to include her status post left femur trochanteric stress fracture with bursitis, status post stress fracture first metatarsal right foot and right hip disability (characterized as right hip trochanteric bursitis with limitation of extension, flexion and abduction of the thigh).

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any low back disability during the appeal period has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected disabilities, to include those specifically identified in "a" above.

With respect to the opinions requested in items "a" and "b," while review of the entire claims folder is required, attention is directed to the evidence of record, some of which was discussed above in the body of the remand, indicating an altered gait and a leg length discrepancy and any impact such may have had on a low back disability.  In this regard, attention is also invited to the November 2006 buddy statement from M.M. (a nurse), which discussed these issues.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any low back disability during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include the reported in-service incident where the Veteran  fell while coming down a hill (which was reported at the November 2016 Board hearing and was discussed above in the body of the remand).

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and her representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


